
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 579
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2009
			Mr. Burton of Indiana
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing support for all Iranian citizens
		  who embrace the values of freedom, human rights, civil liberties, and rule of
		  law, and rescinding the invitation to Iranian officials to attend July 4th
		  celebrations at United States embassies and for other
		  purposes.
	
	
		That the House of
			 Representatives—
			(1)expresses its support for all Iranian
			 citizens who embrace the values of freedom, human rights, civil liberties, and
			 rule of law;
			(2)condemns the
			 ongoing violence against demonstrators by the Government of Iran and
			 pro-government militias, as well as the ongoing government suppression of
			 independent electronic communication through interference with the Internet and
			 cellphones;
			(3)affirms the
			 universality of individual rights and the importance of democratic and fair
			 elections; and
			(4)strongly urges the
			 President of the United States in a show of solidarity with Iranian citizens
			 fighting for freedom to immediately rescind the invitation to Iranian officials
			 to attend July 4th celebrations at United States embassies and consulates
			 around the world.
			
